IN THE
                        TENTH COURT OF APPEALS

                               No. 10-08-00166-CR

JONATHAN KRUPA,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2005-1247-C2


                                   OPINION


      The juvenile court placed Jonathan Krupa on determinate sentence probation for

a two-year probationary period. Krupa was transferred to the district court and placed

on community supervision. The district court later extended the probationary period

for an additional three years. After the original period had expired, but within the

extended period, the district court revoked Krupa’s community supervision and

sentenced him to seven years in prison. On appeal, Krupa maintains that the revocation
is void because the district court lacked authority under section 54.051 of the Family

Code to extend the probationary term set by the juvenile court. We affirm.

                                 STANDARD OF REVIEW

        Whether section 54.051 authorizes the district court to extend the term of juvenile

probation set by the juvenile court is a matter of first impression. Thus, we must follow

the rules of statutory construction when interpreting the statute:

        “We necessarily focus our attention on the literal text of the statute in
        question and attempt to discern the fair, objective meaning of that text at
        the time of its enactment.” When reviewing the literal text of the statute,
        this Court will read the words and phrases of the statute in context and
        construe them “according to the rules of grammar and common usage.”
        When the meaning of the text of a statute should have been plain to the
        legislators who voted on it, “we ordinarily give effect to that meaning.”
        “Where the statute is clear and unambiguous, the Legislature must be
        understood to mean what it has expressed, and it is not for the courts to
        add or subtract from such a statute.”

        This Court recognized one exception to the “plain meaning rule.” When
        the application of a statute’s plain language would lead to absurd
        consequences that the Legislature could not possibly have intended, we
        should not apply the language literally. “When used in the proper
        manner, this narrow exception to the plain meaning rule does not intrude
        on the lawmaking powers of the legislative branch, but rather
        demonstrates respect for that branch, which we assume would not act in
        an absurd way.

        An inquiry into the intent of the legislators who passed a statute is, at best,
        a secondary resource for interpreting that statute. “If the plain language
        of a statute would lead to absurd results, or if the language is not plain but
        rather ambiguous, then and only then, out of absolute necessity, is it
        constitutionally permissible for a court to consider, in arriving at a
        sensible interpretation, such extratextual factors as executive or
        administrative interpretations of the statute or legislative history.”

State v. Mason, 980 S.W.2d 635, 638 (Tex. Crim. App. 1998) (internal citations omitted);

Slaughter v. State, 110 S.W.3d 500, 502-03 (Tex. App.—Waco 2003, pet. dism’d).


Krupa v. State                                                                            Page 2
                                        ANALYSIS

        Section 54.051 provides for the transfer of a child placed on probation, which

continues past his eighteenth birthday, to an appropriate district court. See TEX. FAM.

CODE ANN. § 54.051(a), (d) (Vernon 2008). After transfer, the district court “shall place

the child on community supervision under Article 42.12, Code of Criminal Procedure,

for the remainder of the child’s probationary period and under conditions consistent

with those ordered by the juvenile court.” Id. at § 54.051(e). If the juvenile violates a

condition of community supervision, the district court shall dispose of the violation, “as

appropriate, in the same manner as if the court had originally exercised jurisdiction

over the case.” Id. at § 54.051(e-2).

        Relying on the Family Code’s definition of a “child” and the statute’s bill

analysis, Krupa construes the language “remainder of the child’s probationary period”

to mean that the district court could not extend his probation because it was limited to

the two-year term set by the juvenile court. See TEX. FAM. CODE ANN. § 51.02(2)(A)-(B)

(Vernon 2008) (A “child” is one who is: (1) ten years of age or older and under 17 years

of age; or (2) seventeen years of age or older and under 18 years of age who is alleged or

found to have engaged in delinquent conduct or conduct indicating a need for

supervision as a result of acts committed before becoming 17 years of age.”); see also

HOUSE COMM. ON JUVENILE JUSTICE AND FAMILY ISSUES, BILL ANALYSIS, Tex. H.B. 3517 §10,

76th Leg., R.S. (1999) (“[the court [must] discharge the child from the sentence of

probation on the child’s 18th birthday, unless the court transfers the child to an

appropriate district court, if a sentence of probation ordered under this subsection and


Krupa v. State                                                                      Page 3
any extension of probation will continue after the child’s 18th birthday.”). Krupa further

contends that extending probation past the period set by the juvenile court is not

‘consistent with’ a two-year probation.” (Citing Foster v. Bullard, 496 S.W.2d
724, 734 (Tex. Civ. App.—Austin 1973, writ ref’d n.r.e.) (“We find the term ‘consistent

with’ to mean a price not contradictory of, but having agreement with”)).

        The State maintains that the “probationary period is distinct from the conditions

that apply during that period;” the word “child” merely “modifies ‘probationary

period’ to the extent that it identifies when the period begins.” According to the State,

the plain language of the statute authorizes changes to both the period and the

conditions set forth by the juvenile court. We agree with the State.

        The statute makes clear that the district court exercises jurisdiction over the

transferred juvenile.   See TEX. FAM. CODE ANN. § 54.051(e).       Once transferred, the

juvenile is subject to the rules enunciated in article 42.12, which applies for the

remainder of the probationary period set by the juvenile court. Id. During that period,

the district court may impose conditions provided in article 42.12 as long they are

consistent with those ordered by the juvenile court. Id. If the juvenile complies, he will

be discharged at the end of the probationary period set by the juvenile court. If the

juvenile violates the conditions, the district court may handle the violation, “in the same

manner as if the court had originally exercised jurisdiction over the case.” Id. at §

54.051(e-2).

        According to the record, Krupa violated various conditions of his community

supervision.     The district court handled these violations by modifying Krupa’s


Krupa v. State                                                                       Page 4
community supervision. Krupa agreed to the modifications, including the extension of

his probationary period, in lieu of revocation. The district court was authorized, via

article 42.12, to extend Krupa’s period of community supervision upon a violation of

community supervision. See TEX. CODE CRIM. PROC. ANN. art. 42.12 § 22(c) (Vernon

Supp. 2008). Similarly, the juvenile court may extend the juvenile’s probationary period

upon proof of a violation. See TEX. FAM. CODE ANN. § 54.05(l) (Vernon 2008). As section

54.051(e-2) indicates, the Legislature clearly intended that the district court have such

authority after transfer, in the event the juvenile violates the conditions of community

supervision. Had Krupa been under the jurisdiction of the juvenile court, his probation

could have been similarly extended. See id. We cannot say that extension of Krupa’s

probationary period is inconsistent with the juvenile court’s probation order.

        Moreover, nothing in section 54.051 suggests that article 42.12, section 22 is

inapplicable to the transferred juvenile. Rather, section 54.051 specifically identifies

certain provisions in article 42.12 that either do not apply to the transferred child or that

may have a different application. See TEX. FAM. CODE ANN. § 54.051(e-1) (section 3g,

limitations on judge ordered community supervision, and section 3(b), minimum

period of community supervision, do not apply to a case transferred from the juvenile

court); see also § 54.051(e-2) (upon revocation, the district court may “reduce the prison

sentence to any length without regard to the minimum term imposed by Section 23(a),

Article 42.12”); § 54.051(e-3) (The time that a child serves on probation is the same as

time served on community supervision for purposes of determining eligibility for early

discharge under Section 20, Article 42.12).         The Legislature neither limited nor


Krupa v. State                                                                         Page 5
eliminated the district court’s authority under section 22(c), although it certainly knew

how to do so.

        We, therefore, hold that a district court, to which a juvenile is transferred under

section 54.051, has authority under article 42.12 section 22(c) to extend the probationary

period set by the juvenile court when the juvenile fails to comply with the conditions of

community supervision. To hold otherwise would lead to the absurd result that the

district court has virtually no authority over the transferred juvenile, a result clearly not

contemplated by the Legislature. See Mason, 980 S.W.2d at 638; see also Slaughter, 110
S.W.3d at 502. Because the district court was authorized to extend Krupa’s community

supervision, its subsequent revocation was not void.1 We overrule Krupa’s sole issue

and affirm the trial court’s judgment.




                                                               FELIPE REYNA
                                                               Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed April 29, 2009
Publish
[CR25]




1       Because we so hold, we need not address Krupa’s contention that the district court’s capias was
issued after the probationary period expired, making the revocation void.


Krupa v. State                                                                                  Page 6